internal_revenue_service number release date index number --------------------------- ------------------------------- ----------------------------- ------------------ -------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ -------------------------- telephone number ------- ------------- refer reply to cc fip b03 plr-114463-17 date date legend taxpayer company a company b state x country y country z date date date date date date date ------------------------------------------- ------------------------------- --------------------- ------------------- ------------------ ----------------- ---------------------- -------------------------- --------------------------- --------------------- --------------------- -------------------------- --------------------- plr-114463-17 year year year a b c --- dear ---------------- ------ ------ ------ --- -------------- --- this letter revokes and modifies parts of plr plr-103021-10 issued to taxpayer on date regarding the treatment of carbon emission units units under sec_856 and sec_857 of the internal_revenue_code code on date the internal_revenue_service service notified your authorized representative that the service was proposing to revoke and modify plr in response to a request from your authorized representative dated date this letter limits the retroactive effect of such revocation and modification pursuant to sec_7805 of code in plr the service issued the following rulings ruling the units allocated to company a by the country z government qualify as real_estate_assets for purposes of sec_856 and sec_856 ruling to the extent any amounts are included by taxpayer in gross_income by reason of the allocation of units to company a by the country z government such amounts are considered as qualifying_income under sec_856 for purposes of satisfying sec_856 and sec_856 ruling gain from the sale of units allocated to company a by the country z government is gain from the sale_or_other_disposition of real_property for purposes of sec_856 and sec_856 ruling gain from the sale of units allocated to company a by the country z government is not income from a prohibited_transaction for purposes of sec_857 under sec_1_856-10 of the income_tax regulations the units allocated to plr-114463-17 company a by the country z government no longer qualify as real_estate_assets for purposes of sec_856 and sec_856 because the units can be sold separately from the forest land to which the units relate sec_1_856-10 was published on date and is applicable for taxable years beginning after date ruling is inconsistent with sec_1_856-10 and was revoked on the first day of taxpayer’s first taxable_year beginning after date see revproc_2016_1 2016_1_irb_1 section dollar_figure stating a letter_ruling may be revoked or modified by the issuance of temporary or final regulations see also definition of real_estate_investment_trust real_property fed reg date stating to the extent a previously issued letter_ruling is inconsistent with these final regulations the letter_ruling is revoked prospectively from the applicability date of these final regulations because the units no longer qualify as real_estate_assets the service has reconsidered ruling sec_2 and in plr the service has determined that these rulings are not in accord with the current views of the service section dollar_figure of revproc_2017_1 2017_1_irb_1 provides in part that a letter_ruling found to be in error or not in accordance with the current views of the service may be revoked or modified accordingly ruling sec_3 and in plr are revoked and ruling in plr is modified section dollar_figure of revproc_2017_1 also provides that if a private_letter_ruling is revoked or modified the revocation or modification applies to all years open under the period of limitation unless the service uses its discretionary authority under sec_7805 to limit the retroactive effect of the revocation or modification taxpayer requested that the modification of ruling be effective prospectively with respect to units taxpayer held on date existing units taxpayer requested that the revocation of ruling sec_3 and in plr not be effective until date so that taxpayer may liquidate the existing units in an orderly manner that does not result in a significant loss of the economic value of the existing units in accordance with taxpayer’s request the service has decided to grant relief under sec_7805 ruling sec_2 and in plr are revoked or modified prospectively beginning with taxpayer’s first taxable_year beginning after date the revocation of ruling sec_3 and in plr however will not apply to existing units until date facts taxpayer is a state x corporation that has elected to be treated as a real_estate_investment_trust reit beginning with its taxable_year that ended date taxpayer is an international forest products company that is primarily engaged in activities associated with timberland operation and management taxpayer represents that taxpayer’s non-reit qualifying operations are conducted through a wholly owned plr-114463-17 taxable_reit_subsidiary taxpayer owns leases or manages timberland and real_estate located in country y and country z taxpayer’s country z timber_operations are conducted through company a a country z unlimited company in which taxpayer has an interest of a percent company a has elected to be treated as a partnership for u s federal_income_tax purposes company a through one of its wholly owned subsidiaries company b a country z unlimited company that has elected to be a disregarded_entity for u s federal_income_tax purposes owns or leases timberland company a is a participant in the country z emissions trading program the program the program is a regulatory program established by the country z government that sets a price on greenhouse gas ghg emissions in country z to create incentives to reduce such emissions the portion of the program pertaining to the forestry sector the forestry program was implemented on date with a retroactive effective date of date the forestry program is premised on the fact that carbon dioxide one of the ghgs that the program seeks to reduce can be temporarily removed from the atmosphere by forests and other woody vegetation specifically growing trees remove carbon dioxide present in the atmosphere through photosynthesis and store the carbon dioxide in their trunks branches leaves and roots when trees are harvested the carbon dioxide they have stored is returned to the atmosphere consequently the forestry program is designed to create incentives for forest owners to not harvest trees without planting replacements under the forestry program the country z government allocates units each of which represents one metric ton of carbon dioxide removed from the atmosphere to certain forest owners to account for the carbon their forests have captured the forestry program effectively imposes land use restrictions on the forest owner by requiring the forest owner to surrender units if the forest owner harvests its trees and does not plant sufficient replacement trees the units serve as an offset for the loss in the value of the forest owner’s land as a result of the restrictions imposed by the program forest owners may hold allocated units for use in future compliance periods or sell the units in the country z market or in an international market allocated units are issued at no cost to the forest owner under the international financial reporting standards adopted by country z units are recorded as intangible assets of company a the forestry program has two different sets of rules one for owners of forests that were established before date pre-year forests and another for owners of forests established after date post-year forests owners of pre-year forests plr-114463-17 are mandatorily subject_to the forestry program the number of units that each pre- year forest owner will receive per acre of forest land is dependent on various factors such as the year the land on which the trees are grown was purchased and whether units were required to be retained to cover certain specified statutory exemptions if an owner of pre-year forests deforests more than b acres of trees without replanting trees the owner must calculate and report the amount of carbon dioxide released into the environment and surrender an adequate number of units the units that the owner surrenders may be those previously allocated to such owner by the country z government or they may be purchased on the open market if an owner of pre-year forests sells its forest land the owner may not retain the units attributable to such forests the owner will be treated as transferring to the purchaser any units that were allocated to the owner that have not previously been sold or surrendered with respect to owners of post-year forests participation in the forestry program is elective the number of units that will be allocated to an owner of post- year forests that elects to participate in the forestry program electing post-year forest owners will be equivalent to the tons of carbon dioxide the owner’s trees have captured since date if the owner elects to join the forestry program by the end of year and since date if the owner elects to join the forestry program after year every c years an electing post-year forest owner must file an emissions return that reports the amount of carbon dioxide currently sequestered by its trees if the amount of the carbon dioxide reported falls below a previously reported level the electing post- year forest owner must surrender an adequate number of units to compensate for the decrease in the amount of carbon dioxide sequestered by the forest owner’s trees the units that the electing post-year forest owner surrenders may be those previously allocated to the owner by the country z government or they may be purchased on the open market if an electing post-year forest owner sells its forest land the owner may not retain the units attributable to those forests the owner will be treated as transferring any units that were allocated to it from the country z government that have not previously been sold or surrendered and the purchaser takes responsibility for any decrease in the amount of carbon dioxide sequestered by the trees on the land since the seller filed its last emissions return company a will be allocated units from the country z government attributable to its pre-year forests company a also elected to participate in the forestry program with respect to its post-year forests pursuant to which company a will be allocated additional units from the country z government to monetize the units allocated to company a company a would open an account with the country z emission unit registry the registry which operates like a stock share registry the registry records entities that hold units and the number of units held the transfer of units between holders both within the registry and between international unit registries and the surrender of units by participants to meet their obligations under the program existing units are tracked by unique serial numbers through the registry the registry allows taxpayer to track the sales of existing units the sale of units can be made plr-114463-17 directly to companies that need to acquire units to surrender to the government outside of any market or units can be traded on a secondary market to brokers who hold and trade units or to parties that need units to comply with the program allocation of units is qualifying_income ruling law and analysis sec_61 provides that except as otherwise provided by law gross_income means all income from whatever source derived under sec_61 congress intends to tax all gains or undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 sec_856 provides that for a corporation to qualify as a reit at least percent of the corporation’s gross_income excluding gross_income from prohibited_transactions must be derived from sources that include dividends interest rents_from_real_property and gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees and gain from certain_sales or other dispositions of real_estate_assets sec_856 provides that for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer dividends from reit stock and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees to make loans secured_by mortgages on real_property or to purchase or lease real_property gain from certain_sales or other dispositions of real_estate_assets and qualified_temporary_investment_income sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to plr-114463-17 determine solely for purposes of such part i whether any item_of_income or gain that does not otherwise qualify under sec_856 or c may be considered as not constituting gross_income for purposes of sec_856 or c or ii whether any item_of_income or gain that otherwise constitutes gross_income not qualifying under sec_856 or c may be considered as gross_income that qualifies under sec_856 or c sec_1_856-4 provides that the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_451-1 provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy generally all events that fix the right to receive income occur upon the earliest of the following events to take place the payment is received the payment is due or the income is earned by performance see 372_us_128 revrul_2003_10 2003_1_cb_288 the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business company a is allocated units by the country z government to account for the carbon its forests have captured the forestry program effectively imposes land use restrictions on the forest owner by requiring the forest owner to surrender units if the forest owner harvests its trees and does not plant sufficient replacement trees the units serve as an offset for the loss in the value of the forest owner’s land as a result of the restrictions imposed by the program for these reasons the units are akin to receiving payment for granting an easement for a term of years with respect to taxpayer’s real_property cf 326_f2d_157 9th cir holding amount received for granting 10-year right to use a road was rent rather than sale of an interest in land aff’g tcmemo_1961_336 19_tc_114 concluding amount received for granting a right of way for a term not to exceed three years is ordinary_income because such a limited easement does not constitute sale of real_property under these circumstances treating the units as qualifying_income does not interfere with or impede the objectives of congress in enacting sec_856 and c plr-114463-17 with respect to the issuance of the units taxpayer will include the fair_market_value of the units in taxpayer’s gross_income in accordance with sec_1_451-1 taxpayer’s basis in a unit will be equal to its fair_market_value when accrued as income cf 126_fsupp_184 taxpayer will accrue income with respect to the issuance of the units and properly recognize such income upon the earliest of the following events to take place the units are earned the units are received or the units are due pursuant to the authority of sec_856 income from the issuance of the units will be considered as qualifying_income under sec_856 and c accordingly ruling in plr is modified prospectively beginning with taxpayer’s first taxable_year beginning after date sale of units is not qualifying_income ruling under sec_1_856-10 beginning with taxpayer’s first taxable_year beginning after date the units do not qualify as real_property interests_in_real_property or real_estate_assets for purposes of sec_856 and sec_856 thus any income realized upon the sale of the units is income from the sale of an asset that is not real_property an interest_in_real_property or a real_estate asset therefore any gain from the sale of the units is not qualifying_income under sec_856 and c accordingly ruling in plr is revoked prospectively beginning with taxpayer’s first taxable_year beginning after date no ruling on prohibited_transactions ruling sec_857 provides that a tax will be imposed upon a reit equal to percent of the net_income derived by the reit from prohibited_transactions sec_857 defines the term prohibited_transaction as a sale_or_other_disposition of property described in sec_1221 which is not foreclosure_property sec_1221 provides that for federal_income_tax purposes the term capital_asset means property held by the taxpayer whether or not connected with the taxpayer’s trade_or_business but does not include stock_in_trade of the taxpayer or other_property of a kind that would properly be included in the inventory of the taxpayer if on hand at the close of the tax_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business sec_4 of revproc_2017_3 2017_1_irb_130 provides that the service will not ordinarily rule on any matter dealing with the question of whether plr-114463-17 property is held primarily_for_sale_to_customers in the ordinary course of a trade_or_business consistent with revproc_2017_3 ruling in plr is revoked prospectively beginning with taxpayer’s first taxable_year beginning after date conclusions as discussed above we conclude that ruling sec_3 and in plr are revoked and ruling in plr is modified prospectively beginning with taxpayer’s first taxable_year beginning after date the revocation of ruling sec_3 and in plr however will not apply to existing units until date this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s __________________________ k scott brown branch chief branch office of the associate chief_counsel financial institutions products enclosure copy for sec_6110 purposes cc
